Citation Nr: 1536197	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-31 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active military service from October 1989 to September 1991, including wartime service in the Persian Gulf for which he received the Southwest Asia Service Medal with a second Bronze Service Star.  

This case comes to the Board of Veterans' Appeals (Board) from an April 2009 Department of Veterans Affairs (VA) Regional Office (RO) rating decision, which denied a request for a TDIU, along with multiple other claims.  

In an April 2009 notice of disagreement (NOD), the Veteran referenced the criteria for rating posttraumatic stress disorder (PTSD).  Tellingly, however, he did so in the context of contesting the denial of unemployability benefits.  Thereafter, a June 2010 Statement of the Case identified TDIU as the only issue that had been placed in appellate status.

The Board recognizes that an October 2014 Supplemental Statement of the Case addressed entitlement not only to a TDIU, but also to an increased PTSD rating.  However, the inclusion of this second issue was erroneous as the Veteran appealed the TDIU issue, this issue was not addressed in a Statement of the Case, and the Veteran indicated on his substantive appeal that he was only appealing TDIU.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  Furthermore, neither the Veteran nor his representative has expressed a belief that this particular issue is on appeal, despite having an opportunity to do so at a recent hearing before the undersigned.  Instead, the parties have focused their testimony solely on the unemployability issue.  As such, the Board concludes that this is the only issue over which it wields jurisdiction.  38 U.S.C.A. § 7103 (West 2014); 38 C.F.R. § 20.1102 (2015).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his service-connected disabilities preclude him from securing or following gainful employment.
CONCLUSION OF LAW

The requirements for a schedular TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities preclude substantially gainful employment and that a total disability rating is therefore warranted. 

Total disability ratings may be assigned, where the combined schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (2015). 

To establish entitlement to a TDIU, on either a schedular or an extraschedular basis, there must be impairment that is so severe as to render it impossible for       an average person to obtain or maintain a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to    a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age, or to the impairment attributed    to his or her nonservice-connected disabilities.  See 38C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

At the outset of its analysis, the Board recognizes that the threshold criteria for a schedular TDIU have been satisfied.  See 38 C.F.R. § 4.16(a) (2015) (directing that a TDIU may be granted under the VA Rating Schedule to a claimant with one service-connected disability ratable at 60 percent or higher, or two or more such disabilities, at least one of which is ratable at 40 percent or higher, with sufficient additional disability to bring the combined total rating to a minimum of 70 percent).  Indeed,   the Veteran has been assigned 50 percent disability ratings for both his PTSD and migraine headaches during the course of the claim, with a combined rating of 80 percent for all service-connected disabilities.  As such, the Veteran has a combined service-connected disability picture that renders him eligible for a TDIU under 38 C.F.R. § 4.16(a).  

Accordingly, the Board now turns to the remaining question of whether the Veteran's service-connected disability picture precludes substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (holding that the term "substantially gainful employment" is defined, for VA purposes, as work that is more than marginal, which permits a disabled individual to earn a living wage).  The evidence responsive to this question includes a series of January   2009, June 2009, and August 2014 VA examinations; VA and Social Security Administration (SSA) medical records; and written statements and testimony submitted by the Veteran and by his spouse and his 19-year-old son.

The Veteran's VA examinations collectively signal that his service-connected psychiatric and neurological disabilities have significantly impaired his occupational functioning.  Specifically, his PTSD has led him to exhibit hostility, social avoidance, and a hyper-startle response, while both that disorder and his migraine headaches have caused him to suffer sleep deprivation and incapacitating episodes.  As a consequence, the Veteran has been unable to sustain the interpersonal relationships necessary to continue as a utility worker, which is the only gainful occupation he has held apart from his military service.  He also has lacked the emotional and physical stamina required to seek alternate employment, or to enroll in a higher-education or vocational-training program.  The Veteran's impairment in this regard is crucial as his current level of education is limited to high school.  As such, he is effectively precluded from pursuing employment opportunities beyond the low-wage and labor-intensive jobs reserved for unskilled, non-college graduates.

Notably, the VA psychiatrists who have examined the Veteran throughout the course of the appeal have assessed his Global Assessment and Functioning (GAF) score at 40.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (noting that the GAF is a scale reflecting the psychological, social, and occupational functioning   on a hypothetical continuum of mental-health illness, under the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  Such a score is indicative   of significant impairment in social, educational, or occupational functioning, as manifested by an inability to make friends, attend school, or maintain employment.  Id.

The above VA examiners' reports focus exclusively on the Veteran's individual service-connected disabilities, and do not address their combined impact on his occupational functioning.  In contrast, the Veteran's VA and SSA medical records, and his written statements and testimony, offer a more comprehensive picture of how his service-connected disabilities, in the aggregate, limit his ability to secure and follow gainful employment.  

Also salient to the instant appeal is the Veteran's own account of how his PTSD and migraine headaches have undermined not only his professional relationships but also his ability to interact with close friends and loved ones.  He has attested to spending the majority of his days as an invalid inside his home, unable to visit relatives, attend church, or partake in other social gatherings.  The Veteran also has testified that his PTSD interferes with his memory and concentration to the extent that he can no longer complete routine tasks without assistance.  His account has been corroborated by the written statements and testimony of his spouse and college-aged son.  Indeed, both parties have testified at length as to how the Veteran "came home a changed man" following his Gulf War deployment, and how he progressively lost his ability to perform household chores, engage in recreational activities, and financially provide for his family.  

In addition to being married to the Veteran for 25 years, his spouse is a licensed nurse.  As such, she is qualified to address medical questions that lie within the scope of her expertise and training.  See Cox v. Nicholson, 20 Vet. App. 563, 568 - 570 (2007) (rejecting argument that a medical opinion by a nurse practitioner is not competent medical evidence).  Accordingly, the Board considers her statements regarding the Veteran's mental and physical incapacitation to be more persuasive than those of an average lay person.  Moreover, both she and her son - as well as  the Veteran himself -are competent to offer their own impressions as to how his service-connected mental and physical disabilities have destroyed his livelihood.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

After resolving all doubt in the Veteran's favor, the Board finds that the totality of the evidence, summarized above, is sufficient to a TDIU.  The record indicates that, even barring consideration of his nonservice-connected disabilities, his PTSD and migraine headaches, as likely as not, are so severe as to preclude him from securing and following any gainful employment for which he otherwise would be qualified by virtue of his education and experience.  See 38 C.F.R. § 4.16(a) (2015); see also Pederson v. McDonald, 27 Vet. App. 276, 294 (2015) (J. Schoelen, dissenting) (emphasizing that "the fact that the appellant may be physically able to perform sedentary employment does not mean that he is educationally and vocationally qualified to perform such employment"); Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) "([A] claimant's education and work experience are relevant to the issue of TDIU.").  

Accordingly, the Board concludes that the most expedient and compassionate course of action is to exercise its own discretion, resolve all reasonable doubt in   the Veteran's favor, and grant him a TDIU based on the combined effects of his service-connected disabilities.  38 U.S.C.A. § 5107 (West 2014).  The Board draws no conclusion as to effective date of such benefits, as due process dictates that the AOJ must decide this issue in the first instance.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).  


ORDER

Entitlement to a TDIU is granted.


____________________________________________
K. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


